UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 27, 2008 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-152934 Nortek, Inc. (exact name of registrant as specified in its charter) Delaware 05-0314991 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 50 Kennedy Plaza Providence, Rhode Island 02903-2360 (Address of principal executive offices) (zip code) Registrant’s Telephone Number, Including Area Code: (401) 751-1600 Securities registered pursuant to Section 12(b) of the Act:None Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [_] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act).(Check one): Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer [X] Smaller reporting company [_] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [_] No [X] There is no established public trading market for any of the common stock of the Company.The aggregate market value of voting stock held by non-affiliates is zero. The number of shares of Common Stock outstanding as of November 7, 2008 was PART I – FINANCIAL INFORMATION Item 1.Financial Statements NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEET (Dollar amounts in millions, except share data) September 27, December 2008 2007 Assets Current Assets: Unrestricted cash and cash equivalents $ 80.2 $ 53.4 Restricted cash 0.7 1.0 Accounts receivable, less allowances of $13.3 and $12.2 338.0 320.0 Inventories: Raw materials 100.5 91.6 Work in process 32.0 29.9 Finished goods 191.2 187.1 323.7 308.6 Prepaid expenses 14.2 11.7 Other current assets 14.4 19.8 Prepaid income taxes 22.1 28.9 Total current assets 793.3 743.4 Property and Equipment, at Cost: Land 10.6 10.4 Buildings and improvements 112.4 110.1 Machinery and equipment 234.0 217.1 357.0 337.6 Less accumulated depreciation 129.0 99.7 Total property and equipment, net 228.0 237.9 Other Assets: Goodwill 919.0 1,528.9 Intangible assets, less accumulated amortization of $102.2 and $80.7 143.8 156.6 Deferred debt expense 45.5 27.4 Restricted investments and marketable securities 2.4 2.3 Other assets 9.8 10.3 1,120.5 1,725.5 Total Assets $ 2,141.8 $ 2,706.8 Liabilities and Stockholder’s (Deficit) Investment Current Liabilities: Notes payable and other short-term obligations $ 65.0 $ 64.0 Current maturities of long-term debt 15.8 32.4 Long-term debt (see Note B) 9.2 Accounts payable 214.4 192.7 Accrued expenses and taxes, net 239.0 247.1 Total current liabilities 543.4 536.2 Other Liabilities: Deferred income taxes 31.7 36.2 Long-term payable to affiliate (see Note A) 42.2 43.2 Other 148.2 123.5 222.1 202.9 Notes, Mortgage Notes and Obligations Payable, Less Current Maturities 1,403.2 1,349.0 Commitments and Contingencies (see Note G) Stockholder’s (Deficit) Investment: Common stock, $0.01 par value, authorized 3,000 shares; 3,000 issued and outstanding at September 27, 2008 and December 31, 2007 Additional paid-in capital 416.7 412.4 (Accumulated deficit) retained earnings (476.5 ) 168.6 Accumulated other comprehensive income 32.9 37.7 Total stockholder's (deficit) investment (26.9 ) 618.7 Total Liabilities and Stockholder's (Deficit) Investment $ 2,141.8 $ 2,706.8 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the third quarter ended Sept. 27, 2008 Sept. 29, 2007 (Dollar amounts in millions) Net Sales $ 582.6 $ 602.2 Costs and Expenses: Cost of products sold (see Note D) 434.4 433.0 Selling, general and administrative expense, net (see Note D) 121.1 125.1 Goodwill impairment charge (see Note A) 600.0 Amortization of intangible assets 6.7 6.5 1,162.2 564.6 Operating (loss) earnings (579.6 ) 37.6 Interest expense (37.1 ) (31.3 ) Investment income 0.2 0.6 (Loss) earnings before provision for income taxes (616.5 ) 6.9 Provision for income taxes 28.2 5.5 Net (loss) earnings $ (644.7 ) $ 1.4 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the first nine months ended Sept. 27, 2008 Sept. 29, 2007 (Dollar amounts in millions) Net Sales $ 1,769.9 $ 1,799.0 Costs and Expenses: Cost of products sold (see Note D) 1,299.3 1,269.7 Selling, general and administrative expense, net (see Note D) 358.1 363.2 Goodwill impairment charge (see Note A) 600.0 Amortization of intangible assets 21.8 18.9 2,279.2 1,651.8 Operating (loss) earnings (509.3 ) 147.2 Interest expense (95.8 ) (91.3 ) Loss from debt retirement (9.9 ) Investment income 0.6 1.5 (Loss) earnings before provision for income taxes (614.4 ) 57.4 Provision for income taxes 30.7 28.1 Net (loss) earnings $ (645.1 ) $ 29.3 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the first nine months ended Sept. 27, 2008 Sept. 29, 2007 (Dollar amounts in millions) Cash Flows from operating activities: Net (loss) earnings $ (645.1 ) $ 29.3 Adjustments to reconcile net (loss) earnings to net cash provided by operating activities: Depreciation and amortization expense 53.1 46.9 Non-cash interest expense, net 5.7 4.2 Non-cash goodwill impairment charge 600.0 Non-cash stock-based compensation expense 0.1 0.3 (Gain) loss on property and equipment (2.5 ) 1.0 Loss from debt retirement 9.9 Deferred federal income tax provision (benefit) 16.8 (8.6 ) Changes in certain assets and liabilities, net of effects from acquisitions and dispositions: Accounts receivable, net (20.2 ) (12.6 ) Inventories (16.3 ) (36.7 ) Prepaids and other current assets (1.5 ) 1.4 Accounts payable 22.7 16.3 Accrued expenses and taxes 30.3 12.4 Long-term assets, liabilities and other, net 5.1 4.1 Total adjustments to net loss 703.2 28.7 Net cash provided by operating activities 58.1 58.0 Cash Flows from investing activities: Capital expenditures (20.7 ) (24.1 ) Net cash paid for businesses acquired (32.7 ) (93.5 ) Payment in connection with NTK Holdings senior unsecured loan facility rollover (4.5 ) Proceeds from the sale of property and equipment 6.2 0.6 Change in restricted cash and marketable securities 0.3 1.5 Other, net (2.1 ) (1.4 ) Net cash used in investing activities (49.0 ) (121.4 ) Cash Flows from financing activities: Increase in borrowings 165.4 112.8 Payment of borrowings (105.5 ) (40.2 ) Net proceeds from sale of the 10% Senior Secured Notes due 2013 742.2 Redemption of Nortek's senior secured credit facility (755.5 ) Fees paid in connection with new debt facilities (33.1 ) Equity investment by THL-Nortek Investors, LLC 4.2 Net cash provided by financing activities 17.7 72.6 Net change in unrestricted cash and cash equivalents 26.8 9.2 Unrestricted cash and cash equivalents at the beginning of the period 53.4 57.4 Unrestricted cash and cash equivalents at the end of the period $ 80.2 $ 66.6 Supplemental disclosure of cash flow information: Interest paid $ 75.7 $ 95.4 Income taxes paid, net $ 9.3 $ 4.7 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE THIRD QUARTER ENDED SEPTEMBER 29, 2007 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income (Loss) Income (Loss) Balance, June 30, 2007 $ 412.3 $ 164.1 $ 20.1 $ Net earnings 1.4 1.4 Other comprehensive income (loss): Currency translation adjustment 8.1 8.1 Pension liability adjustment (0.1 ) (0.1 ) Comprehensive income $ 9.4 Stock-based compensation 0.1 Balance, September 29, 2007 $ 412.4 $ 165.5 $ 28.1 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S INVESTMENT FOR THE FIRST NINE MONTHS ENDED SEPTEMBER 29, 2007 (Dollar amounts in millions) Accumulated Additional Other Paid-in Retained Comprehensive Comprehensive Capital Earnings Income (Loss) Income (Loss) Balance, December 31, 2006 $ 412.1 $ 139.4 $ 11.6 $ Net earnings 29.3 29.3 Other comprehensive income (loss): Currency translation adjustment 16.7 16.7 Pension liability adjustment (0.2 ) (0.2 ) Comprehensive income $ 45.8 Adoption of FIN 48 (see Note F) (3.2 ) Stock-based compensation 0.3 Balance, September 29, 2007 $ 412.4 $ 165.5 $ 28.1 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S (DEFICIT) INVESTMENT FOR THE THIRD QUARTER ENDED SEPTEMBER 27, 2008 (Dollar amounts in millions) Retained Accumulated Additional Earnings Other Paid-in (Accumulated Comprehensive Comprehensive Capital Deficit) Income (Loss) Loss Balance, June 28, 2008 $ 416.7 $ 168.2 $ 39.0 $ Net loss (644.7 ) (644.7 ) Other comprehensive loss: Currency translation adjustment (5.7 ) (5.7 ) Pension liability adjustment (0.4 ) (0.4 ) Comprehensive loss $ (650.8 ) Balance, September 27, 2008 $ 416.7 $ (476.5 ) $ 32.9 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDER’S (DEFICIT) INVESTMENT FOR THE FIRST NINE MONTHS ENDED SEPTEMBER 27, 2008 (Dollar amounts in millions) Retained Accumulated Additional Earnings Other Paid-in (Accumulated Comprehensive Comprehensive Capital Deficit) Income (Loss) Loss Balance, December 31, 2007 $ 412.4 $ 168.6 $ 37.7 $ Net loss (645.1 ) (645.1 ) Other comprehensive loss: Currency translation adjustment (4.4 ) (4.4 ) Pension liability adjustment (0.4 ) (0.4 ) Comprehensive loss $ (649.9 ) Capital contribution from parent 4.2 Stock-based compensation 0.1 Balance, September 27, 2008 $ 416.7 $ (476.5 ) $ 32.9 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. NORTEK, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 27, 2, 2007 (A) The unaudited condensed consolidated financial statements presented herein (the “Unaudited Financial Statements”) reflect the financial position, results of operations and cash flows of Nortek, Inc. (the “Company” or “Nortek”) and all of its wholly-owned subsidiaries.The Company is a wholly-owned subsidiary of Nortek Holdings, Inc., which is a wholly-owned subsidiary of NTK Holdings, Inc. (“NTK Holdings” or the “Parent Company”).The Unaudited Financial Statements include the accounts of Nortek, as appropriate, and all of its wholly-owned subsidiaries, after elimination of intercompany accounts and transactions, without audit and, in the opinion of management, reflect all adjustments of a normal recurring nature necessary for a fair statement of the interim periods presented.Although certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles have been omitted, the Company believes that the disclosures included are adequate to make the information presented not misleading.Operating results for the third quarter and first nine months ended September 27, 2008 are not necessarily indicative of the results that may be expected for other interim periods or for the year ending December 31, 2008.Certain amounts in the prior year’s Unaudited Financial Statements have been reclassified to conform to the current period presentation.It is suggested that these Unaudited Financial Statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s latest annual report on Form 10-K and its latest Current Reports on Form 8-K as filed with the Securities and Exchange Commission (“SEC”). Goodwill and Other Long-Lived Assets The following table presents a summary of the activity in goodwill by reporting segment for the first nine months ended September 27, 2008: Air Residential Home Conditioning Ventilation Technology and Heating Products Products Products * Consolidated (Dollar amounts in millions) Balance as of December 31, 2007 $ 798.8 $ 415.6 $ 314.5 $ 1,528.9 Estimated impairment losses (340.0 ) (60.0 ) (200.0 ) (600.0 ) Purchase accounting adjustments (7.9 ) 0.2 (7.7 ) Impact of changes in foreign currency exchange rates and other (0.6 ) (0.2 ) (1.4 ) (2.2 ) Balance as of September 27, 2008 $ 450.3 $ 355.6 $ 113.1 $ 919.0 * The $200 million impairment loss relates to the Residential HVAC reporting unit.Segment goodwill, after recording the estimated goodwill impairment loss, at September 27, 2008 consists of $33.7 million related to the Residential HVAC reporting unit and $79.4 million related to the Commercial HVAC reporting unit. The Company has classified as goodwill the cost in excess of fair value of the net assets (including tax attributes) of companies acquired in purchase transactions (see Note C), net of any subsequent impairment losses.Approximately $47.3 million of goodwill associated with certain companies acquired during the year ended December 31, 2007 will be deductible for income tax purposes.Purchase accounting adjustments relate principally to final revisions resulting from the completion of fair value adjustments and adjustments to deferred income taxes that impact goodwill. The Company accounts for acquired goodwill and intangible assets in accordance with
